UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-1173


MING ZHONG LIN,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 19, 2011           Decided:   September 29, 2011


Before WILKINSON, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Briana F. Isiminger, LAW OFFICES OF YU & ASSOCIATES, PLLC, New
York, New York, for Petitioner. Tony West, Assistant United
States Attorney, John S. Hogan, Senior Litigation Counsel,
Robbin K. Blaya, UNITED STATES DEPARTMENT OF JUSTICE, Office of
Immigration Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ming    Zhong      Lin,    a    native   and        citizen      of    China,

petitions for review of an order of the Board of Immigration

Appeals     affirming       the     Immigration       Judge’s       denial         of    his

applications for relief from removal.

             Lin    challenges      the     determination        that    he   failed       to

establish     eligibility         for   asylum.       He    first        disputes        the

agency’s adverse credibility determination.                      To obtain reversal

of   a    determination      denying      eligibility      for    relief,      an       alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”           INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).      We have reviewed the evidence of record and conclude

that the adverse credibility finding is supported by substantial

evidence.      Lin thus fails to show that the evidence compels a

contrary result.         Additionally, we uphold the agency’s finding

that Lin could not in any event demonstrate past persecution

based on his wife’s forced sterilization, or based on “other

resistance” to China’s coercive population control policy.                               See

Ni   v.   Holder,    613    F.3d    415,     425   (4th    Cir.    2010);      8    U.S.C.

§ 1101(a)(42) (2006).             Having failed to qualify for asylum, Lin

cannot     meet    the   more     stringent     standard     for        withholding        of

removal.     Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

                                            2
           Accordingly, we deny the petition for review.            We deny

Lin’s   motion   for   a   stay   of   removal   and   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                           PETITION DENIED




                                       3